Marston, J:
The bill in this case was filed to correct a mistake. It is *124claimed, that at tlie time of the agreement of April 5, 1859, referred to in the case of Ford v. Loomis, supra p. 121, a certain description of land which was not embraced in the tax deeds to Durand, but which was embraced in the deeds from Ford to Durand of November 16, 1858, was by mistake omitted from the deed made by Durand to complainants.
In order for the complainants to obtain the relief sought, it must appear not only that there was an error on both sides, but the mistake must be admitted or distinctly proved. —Tripp v. Hasceig, 20 Mich., 254; Case v. Peters, 20 Mich., 298.
• The complainants have wholly failed in establishing either of these propositions. We are rather of opinion, on the contrary, that the only lands contracted to be conveyed by Durand to the complainants were those described in the tax deeds. None others are embraced in the deed from Durand, and it refers to the tax deeds “for a more full and perfect description of the lands and premises herein and hereby conveyed.”
The decree of the court below must be reversed, and the bill be dismissed, with costs of both courts to defendants.
The other Justices concurred.